Opinion by
Tilson, J.
The record showed that certain items consist of Normandy laces similar to those involved in Amrein v. United States (T. D. 49551), filet laces like those the subject of United States v. Jabara (22 C. C. P. A. 77, T. D. 47065), veils the same as those involved in United States v. Ramig (17 C. C. P. A. 365, T. D. 43809), and an embroidered dress in part of lace similar to that passed upon in United States v. Smith (12 Ct. Cust. Appls. 384, T. D. 40544). On the established facts the claim at 75 percent under paragraph 1430 was sustained.